           Case 3:20-cv-04822-VC Document 25 Filed 12/08/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  CARLOS ARJON,                                      Case No. 20-cv-04822-VC
                 Plaintiff,
                                                     ORDER REMANDING CASE FOR
           v.                                        LACK OF SUBJECT MATTER
                                                     JURISDICTION
  PACIFIC COAST PETROLEUM, INC.,
                                                     Re: Dkt. No. 20
                 Defendant.

       The Court lacks subject matter jurisdiction over this case. The only possible basis for

jurisdiction in the Complaint is the allegation that Arjon “was subjected to work conditions that

violated public policy, specifically Federal Motor Carrier Safety Administration Section

395.3(a)(3) and California Labor Section 6400.” However, Arjon chose to use this alleged

violation of a federal statute as the basis for a state law claim for wrongful termination in

violation of public policy, not as the basis for a federal claim. The reference to the federal statute

under the state law cause of action does not convert it into a federal claim. “Rather, the
complaint merely incorporates [the federal statute] as one of several similar sources of public

policy supporting [the] state law claims.” Rains v. Criterion Systems, Inc., 80 F.3d 339, 344 (9th

Cir. 1996). And where, as here, “a claim can be supported by alternative and independent

theories—one of which is a state law theory and one of which is a federal law theory—federal

question jurisdiction does not attach because federal law is not a necessary element of the claim.”

Id. at 346; see also Nevada v. Bank of America Corp., 672 F.3d 661, 675 (9th Cir. 2012). The

Court thus lacks subject matter jurisdiction over this suit, and the clerk is directed to remand it to

Alameda County Superior Court. See Polo v. Innoventions International, LLC, 833 F.3d 1193,
1196 (9th Cir. 2016).
         Case 3:20-cv-04822-VC Document 25 Filed 12/08/20 Page 2 of 2




      IT IS SO ORDERED.

Dated: December 8, 2020
                                    ______________________________________
                                    VINCE CHHABRIA
                                    United States District Judge




                                      2
